The declaration alleges that the plaintiff's wife was injured in June, 1875, in consequence of a defective highway, and that he suffered damage from loss of her society and services, and incurred expenses for physicians' bills, nursing, and board, while she was disabled. The case comes to the law term upon an agreement of the parties: but the only fact admitted is the immaterial one that the plaintiff's wife has commenced an action to recover *Page 692 
for her personal injuries. The parties desire the opinion of the court upon the question what damages the plaintiff is entitled to recover. No plea or demurrer has been filed. The facts alleged are neither admitted nor denied. What the issues will be is mere matter of conjecture. It does not seem necessary or useful to consider how far the common-law right of the husband to the services of his wife has been affected by c. 2040, s. 1, Laws 1865 (G. S., c. 164, s. 1), until the facts are found by agreement or otherwise, or something is presented more substantial than a hypothetical case. State v. Stevens, 36 N.H. 59; Sceva v. True, 53 N.H. 627.
Case discharged.
STANLEY, J., did not sit, the others concurred.